DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the flat surface on top".  Applicant’s embodiments in fig. 1-3 only show corrugated surfaces on top and bottom.  It is not clear where the flat surface disposed on top of the optical fiber ribbon.
Claim 5 recites the limitation "coating layer".  Applicant claims “base access” in claim 1, and “coating layer” in claim 5.  It is not clear whether the “access” and “coating layer” are the same thing or not.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 11, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by USPUB 2019/0049681 to Bookbinder et al.
Fig. 22 of Bookbinder is reproduced for a reference.

    PNG
    media_image1.png
    550
    931
    media_image1.png
    Greyscale

Bookbinder shows the following.
 	Claim 1.    (Currently Amended) An optical fibre ribbon stack (see fig. 22) for use in an optical fiber cable , the optical fibre ribbon stack comprising:
 	a plurality of optical fibre ribbons, wherein each optical fibre ribbon of the plurality of optical fibre ribbons has one or more base access (webs 252s, 254s), an optical fibre ribbon comprising: a plurality of optical fibres arranged such that adjacent optical fibers in an optical fiber ribbon are connected along length:
and a slit (gaps 255s) between at least two optical fibres of the plurality of optical fibre ribbons.

 	Claim 3.    (Currently Amended) The optical fibre ribbon stack as claimed in claim 1, wherein the optical fibre ribbon is one of a regular flat ribbon, an intermittent bonded ribbon and a bendable ribbon.  The embodiment shown in fig. 22 is rollable ribbon.
 	Claim 4.    (Currently Amended) The optical fibre ribbon stack as claimed in claim 1, wherein the optical fibre ribbon has flat surface on top and corrugated surface in bottom, wherein the slit is on the top surface of the optical fibre ribbon.  See fig. 22.
 	Claim 5.    (Currently Amended) The optical fibre ribbon stack as claimed in claim 1, wherein each optical fibre ribbon further comprises a coating layer bonding the plurality of optical fibres, wherein the optical fibre ribbon is coated with the coating layer (254s and 252s) in a corrugated manner, wherein the coating layer is made of a single layer of matrix material.  Note that some of the layers 254s and 252s function as a coating layer for bonding the fibers, and also function as a base assess.

 	Claim 9.    (Currently Amended) The optical fibre ribbon stack as claimed in claim 1, wherein the plurality of optical fibre ribbons is arranged in square shape configuration to form the stack.  See fig. 7.
 	Claim11.    (Currently Amended) The optical fibre ribbon stack as claimed in claim 1, wherein each of the plurality of optical fibre ribbons has pitch value equal to height of each of the plurality of optical fibre ribbons.  See fig. 22.
 	Claim12.    (Currently Amended) The arrangement of the optical fiber ribbon stack as claimed in claim 11, wherein the base access is to split a large width optical fibre ribbon with more number of fibre into two or more small width optical fibre ribbon with less number of fibre.  It seems Applicant claims the use of base access, and the claimed feature is considered an inherent feature which can be done as long as the base access is present in the device.
   	Claim 20. (Currently Amended) The arrangement of the optical fiber ribbon stack as claimed in claim 2, wherein at least two slits of the plurality of slits are simultaneously used to access the two or more base access.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed 

Claim 7, 8, 10, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2019/0049681 to Bookbinder et al.
Bookbinder discloses every aspect of claimed invention except for the claimed number of optical fibers (claims 7 and 15), range of dimensions (claims 8, 16, 17, and 19), different slit shape (claim 10), equal number of optical fibers in claimed direction (claim 13), number of optical fibers in ribbon stack in the square shape (claim 14),  and length (claim 18).  
With claims 7, 13, and 15, Bookbinder discloses every aspect of claimed invention except for the claimed number of optical fibers.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify Bookbinder’s device to have the claimed number of optical fibers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d272, 205 USPQ 215 (CCPA 1980). 
With claims 8, 16, 17, and 19, Bookbinder discloses every aspect of claimed
invention except for the claimed range of dimensions.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to Bookbinder, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With claim 10, Bookbinder discloses every aspect of claimed invention except for the claimed shape of slit.  It would have been an obvious matter of design choice since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
With claims 13 and 14, Bookbinder discloses every aspect of claimed invention except for the claimed shape.  It would have been an obvious matter of design choice since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  Note that fig. 7 shows rectangular shape of optical fiber ribbon stack.
With claim 18, Bookbinder discloses every aspect of claimed invention except for the claimed length.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify Bookbinder’s device to have the claimed length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d272, 205 USPQ 215 (CCPA 1980). 

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883